Citation Nr: 1209291	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-38 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  

The medical evidence shows that at the Veteran's May 1968 pre-induction examination, he had hearing loss at 4000 Hz.  A February 1971 medical history report indicated mild bilateral hearing loss at high frequencies.  A March 1971 medical report revealed that the Veteran was qualified for separation without reexamination.    

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

On VA examination in June 2007, the Veteran reported that he had difficulty understanding speech in the presence of background noise.  He indicated that in service, he worked around heavy armor as well as tanks, explosives, and guns without hearing protection.  He denied any recreational noise exposure and stated that post-military occupational noise exposure included working approximately 30 years around air tools and motors while in automotive repair.  The examiner diagnosed the Veteran with normal to profound sensorineural bilateral hearing loss and opined that his hearing loss was not caused by or a result of his period of service because the induction examination showed hearing loss at 6000 Hz.  However, the examiner did not provide any opinion regarding whether the Veteran had a preexisting hearing loss disability that was aggravated by his period of service.  

The Veteran's wife submitted a May 2010 lay statement in which she reported that she met the Veteran back in 1966.  She stated that when the Veteran was drafted to fight in Vietnam in 1968, she was not aware that he had any medical problems.  She maintained that when the Veteran returned home from Vietnam, she had to speak more loudly to him than she did before.  

At a May 2011 VA examination, the Veteran again reported that he was in combat situations in Vietnam and exposed to tanks, artillery, gunfire, machine gun fire, and explosions without hearing protection.  He also stated that post-military occupational noise exposure included working in automobile body repair for most of his life.  He indicated that hearing protection was used some of the time while using air chisels.  He maintained that he had no post-military recreational noise exposure.  The examiner concluded that she could not resolve the issue of service connection without resorting to mere speculation.  She stated that the Veteran had hearing loss at induction, there was no separation audiogram, and he had significant post-military occupational noise exposure.  The examiner did not explain whether the inability to provide an opinion was due to the limits of medical knowledge.  Hence, the opinion is inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Moreover, the May 2011 VA examiner did not discuss the Veteran's reports at the examination and elsewhere, that his current hearing loss had begun in service, during a mission where a main gun was fired while the Veteran was standing on the front fender of the tank, and continued up to the present.  Similarly, the May 2011 VA examiner did not consider the statements of the Veteran's wife that the Veteran did not have problems hearing until after he returned home from Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine whether any current hearing loss had its onset in service, or was aggravated therein.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner should address the following: 

(a)  Whether it is at least as likely as not that the Veteran has a current hearing loss disability; and, if so; 

(b)  Whether it is at least as likely as not that a preexisting  hearing loss disability was aggravated (permanently worsened) beyond the natural progression of the disease as the result of, or during, the Veteran's active service from March 1969 to March 1971; or

(c) Whether it is at least as likely as not that any such diagnosed hearing loss disability is directly related to service, to include the Veteran's reports that it began during a mission where a main gun was fired while he was standing on the front fender of the tank, as well as the Veteran's wife's reports that the Veteran did not have trouble hearing until after he returned home from service.

The examiner must acknowledge the Veteran's and Veteran's wife's reports.  If the examiner rejects the Veteran's and Veteran's wife's reports after acknowledging them, the examiner should provide reasons for doing so.

A complete rationale for all conclusions and opinions must be provided.  

If the examiner is unable to provide the necessary opinions without resorting to speculation, the examiner must provide reasons for this inability, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


